Rising, C.
This action was commenced in a justice’s court in Garfield county, by appellee against appellants, in which court judgment was rendered for defendants, and the plaintiff appealed to • the county court of said county. The defendants appeared in the county court, and prosecuted their .defense to the action upon the merits, and have appealed from the judgment rendered therein against them on the verdict of a jury for the sum of $15Y.20. The errors assigned are: (1) That the court did not have jurisdiction to try the cause, for the reason that the defendants were residents of Eagle county; (2) that the evidence does not support the verdict. The first assignment of error is not well taken. The defendants by appearing in the county court, and, without in any way questioning the jurisdiction to try the case, entering upon the trial thereof upon its merits, gave the court full and complete jurisdiction to proceed therein.
An examination of the evidence shows such a conflict therein that this court would not be warranted in reversing the judgment upon the ground assigned in the second assignment of error; but, for the reason that the "bill of exceptions is not sealed by the judge, it cannot be con*528sidered. De La Mar v. Hurd, 4 Colo. 443; Mining Co. v. Kirtley, 8 Colo. 108. If the bill of exceptions had been properly sealed, it would be insufficient to authorize an examination of the evidence for the purpose of ascertaining its sufficiency to support the verdict, for the reason that it does not purport to contain all the evidence. The judgment should be affirmed.
De France and Stallcup, 00., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment of the court below is affirmed.

Affirmed.